DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed after the mailing date of the Non-Final Office Action on 8/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	In the Remark filed on 11/25/2020, Applicant had traverses the claim interpretation under 112(f) for claim 12. In which the Applicant argued that one of ordinary skill in the art by the use of the term “master unit” conveys sufficient structure in performing it function.
	Examiner respectfully disagrees with the above argument. As recited by the claim, the “master unit” configured to “combine” uplink signals; wherein the Specification discloses a processing module configures to combine the uplink signals. Hence, the sufficient structure of claimed “master unit” includes the processing module. However, not every “master unit” includes such processing module to combine the uplink signals. Therefore, the term “master unit” used a generic placeholder coupled with functional language that required the claim interpretation under 112(f).
Applicant’s arguments, see Remarks, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1-14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo et al. US 9,197,264 in view of Souissi US 2002/0072344.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 9,197,264 in view of Souissi US 2002/0072344.
Consider claim 1, Yoo discloses A system (see FIG. 2) comprising: 
at least two antennas (see FIG. 2, antennas 205-a-1 to 205-a-n); 
at least two signal paths, each signal path communicatively coupled to an associated antenna of the at least two antennas (see FIG. 2, two signal paths includes RX chain 1 and RX chain 2, communicatively coupled to antenna 205-a-1 and 205-a-2 ); and 
a squelch circuit communicatively coupled to each signal path (see FIG. 2-3, combination of every components in FIG. 3 as squelch circuit), the squelch circuit configured to correlate signals in the at least two signal paths and remove noise in 
However Yoo does not explicitly disclose comparing the at least two signals. Souissi teaches correlator circuit configured to compare and correlates the signals to estimate transmit noise (see ¶ [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yoo, and to include comparing the at least two signals, as taught by Souissi for the purpose of disclosing detailed functionality of the correlation as disclosed in Yoo using the same effective technique of the correlator circuit as disclosed in Souissi.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranson et al. US 2014/0079112 in view of Yoo et al. US 9,197,264 in view of Souissi US 2002/0072344.
Consider claim 12, Ranson discloses A distributed antennas system (DAS) (see FIG. 1-2) comprising: 
a master unit configured to combined uplink signals communicated to a base station (see FIG.1-2, master unit 18 combines serial links 22 to communicate with a base station BTS 12); 

at least one antenna for each remote unit (see FIG. 1-2, antennas 24 for each RAU 20), each antenna configured to receive the uplink signals from one or more mobile stations (see FIG. 1-2, wherein the antennas receives uplink signals from mobile stations 14).
However Ranson does not explicitly disclose a squelch circuit communicatively coupled to each signal path, the squelch circuit configured to compare signals in the at least two signal paths and remove noise in select signal paths based at least in part on the comparing of signals in the signal paths.
Yoo teaches a squelch circuit communicatively coupled to each signal path (see FIG. 2-3, combination of every components in FIG. 3 as squelch circuit), the squelch circuit configured to correlate signals in the at least two signal paths and remove noise in select signal paths based at least in part on the correlation of signals in the signal paths (see FIG. 3, col. 7 lines 8-34, col. 9 lines 7-26, and col. 10 lines 1-15, wherein the victim RX signal 1 and 2 are correlated to estimate common distortion, wherein the estimated common distortion is used to remove noise in RX chain 1 and RX chain 2 i.e. signal paths). Yoo further discloses remove the distortion at each of the receive antennas, as discussed by Yoo (see col. 1 lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Ranson, and to include a squelch circuit 
However Ranson and Yoo does not explicitly disclose comparing the at least two signals. Souissi teaches correlator circuit configured to compare and correlates the signals to estimate transmit noise (see ¶ [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Ranson and Yoo, and to include comparing the at least two signals, as taught by Souissi for the purpose of disclosing detailed functionality of the correlation as disclosed in Yoo using the same effective technique of the correlator circuit as disclosed in Souissi.

Allowable Subject Matter
Claims 2-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633